Citation Nr: 1823988	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-18 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army on active duty from November 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for bilateral hearing loss and tinnitus.

In September 2016, the Board remanded the issue currently on appeal for more development and the case has been returned for appellate action.  


FINDING OF FACT

The competent and probative evidence is, at least, in relative equipoise as to whether the Veteran has left ear hearing loss due to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).









REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2008 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in February 2009. In June 2009 and May 2017, the Board received addendum opinions to supplement the February 2009 examination.  The February 2009 examiner conducted a physical examination, reviewed the claims file, and discussed pertinent symptomatology, functional impact, and provided rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

The Veteran seeks service connection for left ear hearing loss disability.  Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  The chronic diseases listed in 38 C.F.R. § 3.309(a) include organic diseases of the nervous system.  Sensorineural hearing loss is considered organic diseases of the nervous system.  

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, § 3.303(b) provides that when a chronic disease as set forth in § 3.309(a) is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

The provisions of subsection 3.303(b) for chronic diseases apply in this case for hearing loss and therefore the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran contends that he sustained acoustic trauma during his time service and it caused his left ear hearing loss.  The Board finds that the first service connection element has been met.  The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. 

At his February 2009 VA examination, the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Average
Maryland CNC
LEFT
25 dB
20 dB
25 dB
55 dB
75 dB
44 dB
94

The second element is met because he was exposed to loud noises during his service in Vietnam.  The Veteran worked as an artilleryman and was exposed to high levels of acoustic trauma.  The Board concedes the Veteran's in-service acoustic trauma.  The remaining issue is whether a nexus exists between the Veteran's current disability and his active service.

The Veteran had two in-service audiological evaluation during service in October 1967 and February 1970, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board has considered the recorded metrics under both standards, and has used the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

The Veteran entered and exited service with auditory thresholds within the normal range.  At his October 1967 entrance examination, the puretone thresholds prior to conversion for his left ear, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
0
NT
35


At his February 1970 separation examination, the puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
NT
15

The Veteran reports hearing loss since service without occupational or recreational noise exposure post-service.  The Veteran submitted a March 2008 private provider's opinion that his current hearing loss was most likely related to acoustic trauma in service.  The opinion is probative evidence in favor of the Veteran's claim. 

Here, service connection cannot be presumed under 38 C.F.R. § 3.309(a).  There are neither statements from the Veteran, nor service records or notes that reflect him receiving treatment for hearing related complaints during service or within one year of separation.  However, the Veteran has shown a continuity of symptoms after service through his statements.

The most favorable evidence to the Veteran are his statements that his hearing loss is a result of service and it affects his daily life.  The Veteran is competent to note the symptoms of hearing loss, and his reports are credible.  Layno v. Brown, 6 Vet. App. 465, 470.

Accordingly, the Board finds that the competent and probative evidence is, at least, in relative equipoise as to whether the Veteran has left ear hearing loss due to service.  Thus, giving the Veteran the benefit of the doubt, it must be granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for left ear hearing loss disability is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


